Exhibit 99.1 Sunoco LP Announces 3Q 2015 Financial and Operating Results and 10th Consecutive Distribution Increase • Strong overall quarter with pro forma adjusted EBITDA attributable to partners of $148.7 million • Distribution increased 7.5 percent versus 2Q 2015 and an approximate 37 percent increase versus the prior year period • Acquisition of Susser Holdings Corporation in 3Q contributed to strong earnings and increased SUN’s exposure to high-growth retail markets • Distributable cash flow coverage ratio of 2.0x for 3Q Conference Call Scheduled for 9 a.m. CT (10:00 a.m. ET) on Thursday, November 5 HOUSTON, November 4, 2015 - Sunoco LP (NYSE: SUN) (“SUN” or the “Partnership”) today announced financial and operating results for the three months ended September 30, 2015. Pro forma Adjusted EBITDA attributable to partners totaled $148.7 million, compared with Adjusted EBITDA attributable to partners of $14.0 million in the third quarter of 2014.Third quarter pro forma Adjusted EBITDA attributable to partners excludes July pre-acquisition earnings for Susser Holdings Corporation and transaction-related expenses. Distributable cash flow attributable to partners, as adjusted, was $112.4 million, compared to $12.2 million a year earlier, and distributable cash flow per common unit was $1.77.The favorable year-over-year comparisons primarily reflect the contributions from the dropdown acquisitions of Susser Holdings Corporation (“Susser”) in July 2015, a 31.58 percent interest in the wholesale fuel distribution business of Sunoco, LLC in April 2015 and the MACS convenience stores in October 2014 from SUN’s affiliate, Energy Transfer Partners, L.P. (NYSE: ETP), along with the purchase of Aloha Petroleum in December 2014 and the Aziz Quick Stop stores in August. On November 3, the Board of Directors of SUN’s general partner declared a distribution for the third quarter of 2015 of $0.7454 per unit, which corresponds to $2.9816 per unit on an annualized basis.This represents a 7.5 percent increase compared to the distribution for the second quarter of 2015 and an approximate 37 percent increase compared with the third quarter of 2014. This is the Partnership’s 10th consecutive quarterly distribution increase. The distribution will be paid on November 27 to unitholders of record on November 17. SUN achieved a 2.0 times distribution coverage ratio for the third quarter. Revenue was $4.5 billion, up 243.9 percent compared to $1.3 billion in the third quarter of 2014. The increase was the result of the contribution of merchandise and retail fuel sales from the Susser, MACS and Aloha convenience stores, the wholesale fuel distribution sales from MACS, Aloha Petroleum and SUN’s interest in Sunoco, LLC on a consolidated basis and higher rental income. Total gross profit was $381.1 million, compared to $21.9 million in the third quarter of 2014.Key drivers of the increase were the contributions from the previously mentioned acquisitions, which resulted in higher-margin retail fuel gallons and merchandise being added to the overall sales mix. Net income attributable to partners was $27.5 million, or $0.30 per diluted unit, versus $1.0 million, or $0.04 per diluted unit, in the third quarter of last year. On a weighted average basis, excluding non-controlling interest, fuel margin for all gallons sold increased to 20.6 cents per gallon, compared to 3.8 cents per gallon a year ago.Sales of higher margin retail gallons by Susser, MACS and Aloha along with a change in the wholesale fuel customer mix related to the Sunoco, LLC, MACS and Aloha acquisitions drove most of the margin increase. Adjusted EBITDA attributable to partners related to the wholesale segment was $76.4 million in the third quarter.Excluding the non-controlling interest, total wholesale gallons sold in the third quarter were 698.8 million, compared with 468.4 million in the third quarter of last year, an increase of 49.2 percent. This includes gallons sold to affiliate-operated convenience stores, consignment stores and third-party customers, including independent dealers, fuel distributors and commercial customers. As a result of the Susser Holdings acquisition which converted legacy Susser wholesale affiliate volumes to retail volumes, motor fuel gallons sold to affiliates decreased to 90.4 million gallons during the third quarter of 2015.Affiliate customers for the quarter included Sunoco retail fuel and convenience store sites operated by a subsidiary of ETP and that currently remain at ETP. Other third-party wholesale gallons increased from a year ago by 267.4 percent to 608.4 million gallons related to the acquisitions of MACS, Aloha and 31.58 percent of Sunoco LLC.Gross profit on these gallons was 15.2 cents per gallon, compared to 5.3 cents per gallon a year earlier, driven by the change in customer mix related to the acquisitions. Adjusted EBITDA attributable to partners related to the retail segment, including both fuel and merchandise, was $95.3 million in the third quarter.Total retail gallons sold during the third quarter totaled 353.6 million gallons on which the Partnership earned 34.1 cents per gallon.Merchandise sales totaled $429.9 million and contributed $142.5 million of gross profit at a margin of approximately 33.2%. Retail gallons sold by the newly acquired Susser locations during the third quarter totaled 300.6 million gallons.Gross profit on these gallons was $86.0 million.Merchandise sales from these locations totaled $368.6 million and contributed $127.3 million of gross profit.On a same store sales basis, the retail business in the Southwest recorded a 2.7 percent increase in merchandise sales and a 1.9 percent decline in fuel gallons for the quarter.Excluding markets that are directly impacted by lower oil and gas activity, SUN achieved a 4.7 percent increase in merchandise sales and a 0.1 percent increase in fuel gallons, on a same store basis.As of September 30, SUN operated 706 retail convenience stores and fuel outlets in Texas, Oklahoma and New Mexico. The remaining retail business is comprised of locations from the MACS and Aloha acquisitions.On a same store sale basis, the MACS and Aloha retail business achieved 2.5 percent growth in fuel gallons and 15 percent on merchandise for the quarter.As of September 30, SUN operated 157 retail convenience stores and fuel outlets in Virginia, Hawaii, Tennessee, Maryland and Georgia. SUN’s other recent accomplishments include the following: · On July 31 SUN completed the acquisition of Susser Holdings Corporation from affiliates of ETP in a transaction valued at approximately $1.93 billion.SUN paid approximately $967 million in cash and issued to ETP’s subsidiaries approximately 21.98 million Class B SUN Units valued at $967 million.These units were converted to common units on August 19, 2015. The Susser acquisition was accounted for as a transaction between entities under common control, which requires SUN to retrospectively adjust its financial statements to include the balances and operations of Susser from September 1, 2014, the date of common control. · In August, SUN completed the acquisition of 27 Aziz Quick Stop convenience stores in South Texas and is in the process of rebranding most of the stores to the Stripes convenience store brand.The Partnership also expects to complete the previously announced acquisition of a wholesale motor fuel distribution business serving the Northeastern United States for $57 million, plus inventory value, in the fourth quarter.This acquisition is expected to be immediately accretive to SUN with respect to distributable cash flow and will be funded using amounts available under SUN's revolving credit facility. · On July 20, in connection with the Susser acquisition, SUN issued $600 million of 5.5 percent senior notes due 2020 through an upsized private offering that raised net proceeds of $592.5 million. The Partnership also issued 5.5 million new common units in a public offering at a price of $40.10 per unit. The offering was completed on July 21 and raised net proceeds of $212.9 million. · As of September 30, SUN had outstanding borrowings under its $1.5 billion revolving credit facility of $875.0 million (and $11.8 million in standby letters of credit) and its credit ratio, as defined by the credit agreement, was 4.4 times. SUN's gross capital expenditures for the third quarter excluding acquisitions totaled $94.5 million. An analysis of SUN’s segment results and other supplementary data is provided after the financial tables shown below.
